Citation Nr: 0844494	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes with chronic sprain of the right knee (also claimed 
as loss of use for right foot/ankle), currently evaluated at 
10 percent disabling. 

2.  Entitlement to an increased initial evaluation for laxity 
of the right knee, currently evaluated at 20 percent 
disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to July 
2000.

This matter comes, in part, before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which denied the veteran's claim 
for an increased evaluation, greater than 10 percent, for her 
service-connected degenerative changes with chronic sprain of 
the right knee.  The Board notes that the heading on the 
aforesaid rating decision indicated that it was issued by the 
RO in Columbia, South Carolina.  However, because all 
development regarding this claim prior to the August 2004 
decision was performed at the Roanoke RO, the August 2004 
notice letter issued by the Roanoke RO indicated that they 
had made the decision, and the record contains no other 
report suggesting that the Columbia RO was involved in any 
way, the Board finds that the Columbia notation was most 
likely in error.  As such, should the AMC find it necessary 
to refer this matter to an RO for further action as a result 
of this Remand determination, it should be referred to the 
Roanoke RO.

In addition, this matter comes, in part, before the Board 
from a June 2006 rating decision by the Roanoke RO, which 
denied the veteran's claim for an increased initial 
evaluation, greater than 20 percent, for her service-
connected laxity of the right knee.  

In February 2008, the veteran testified before the 
undersigned at a hearing of the Board heard at the RO.  The 
transcript of said hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In 
February 2007, the veteran testified before the undersigned 
that, in November and December 2007, she was treated for her 
service-connected right knee disorders by Dr. McLeod, a 
physician practicing at the Salem VA Medical Center (VAMC).  
See Hearing Transcript at 23-25.  It appears that, although 
the claims folder contains extensive VA medical records from 
the Salem VAMC, no such records reporting treatment after 
December 3, 2007 have been obtained.  Additionally, the 
record does not contain any report of treatment by Dr. McLeod 
after June 2007.  In accordance with the VA's duty to assist 
the veteran in obtaining evidence necessary to substantiate 
her claim, the Board finds that any pertinent medical records 
regarding treatment for the service-connected right knee 
disorders not currently associated with the case file should 
be obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  At a 
minimum, the AMC/RO should seek to acquire any VA medical 
records reporting treatment by Dr. McLeod that are not 
currently associated with the case file and any medical 
records from the Salem VAMC concerning treatment for the 
claimed disorders dated after December 3, 2007.  

Additionally, in February 2007, the veteran offered testimony 
indicating her belief that her condition had worsened since 
the May 2007 examination.  See Hearing Transcript at 11.  
Considering the passage of time since the last examination 
and the veteran's testimony, the Board finds that an 
additional examination is warranted in order to evaluate the 
current severity of the veteran's claimed disabilities.  See 
38 C.F.R. § 3.327 (2007).  

Because this Remand will not include a final decision 
regarding the merit of either of the veteran's claims, the 
Board will not make any determination concerning the 
probative value of the May 2007 examination at this time.  
However, the Board acknowledges that the veteran indicated in 
an August 2007 statement that she did not believe that the 
May 2007 examiner correctly diagnosed her symptoms and 
thought that the examiner doubted her personal credibility.  
Therefore, in order to ensure that the veteran is comfortable 
in her dealings with VA medical personnel, the Board asks the 
RO to have the examination required by this Remand performed 
at a location convenient to the veteran by a competent 
medical examiner other than the individual who performed the 
May 2007 VA examination.  

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), that outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  The letter should also advise the 
appellant of the evidence necessary to establish disability 
ratings and effective dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
provide proper VCAA notice with respect to 
the increased rating claim(s) that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements needed 
for an increased rating if the Diagnostic 
Code contains rating criteria that would 
not be satisfied by demonstrating only a 
general worsening or increase in severity 
of the disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
letter should also advise the appellant of 
the evidence necessary to establish 
disability ratings and effective dates for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her right knee since December 
2007.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran. 

3.  Regardless of the veteran's response 
to the above-noted request for 
information, the RO should obtain all 
records from the Salem VAMC regarding 
treatment for the veteran's service-
connected right knee disorders, from 
December 3, 2007 to the present.  The 
Board notes that any records evidencing 
treatment by Dr. McLeod for the disorders 
at issue not currently associated with the 
case file also should be acquired.

4.  The AMC/RO should schedule the veteran 
for a VA examination, at a location 
convenient to the veteran, to be performed 
by an examiner other than the individual 
who performed the May 2007 VA examination.  
The examiner should determine the current 
degrees of impairment caused by the 
service-connected right knee disorders.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AMC/RO should request that the 
examiner provide an opinion as to the 
degree of impairment due to the right knee 
disorders, with findings to include 
whether the identified recurrent 
subluxation or lateral instability is 
slight, moderate, or severe.  In addition, 
the AMC/RO should request that the report 
of the examination contain findings 
pertaining to the actual range of motion 
of the right knee, to include whether 
there is any additional functional loss 
due to pain, fatigability, incoordination, 
and lack of endurance.  The AMC/RO should 
also request that, if any increase in the 
degree of impairment of the right knee is 
identified, the date or dates upon which 
the increase occurred should be noted, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.

If any of the information requested in 
these instructions cannot be reasonably 
determined, the examiner should so state 
and discuss the reasons.

5.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should re-adjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




